Citation Nr: 9905162	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
condition, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for cervical 
spondylosis, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for rotator cuff 
tendonitis, left shoulder, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased evaluation for status post 
right acromioclavicular separation, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1980.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 


FINDINGS OF FACT

1.  A low back condition is characterized by muscle spasms 
and complaints of radiating pain, but is not characterized by 
severe symptomatology or more than moderate limitation of 
motion. 

2.  Cervical spondylosis is characterized by no more than 
moderate limitation of motion.  

3.  Rotator cuff tendonitis, left shoulder, results in 
limitation of motion to shoulder level.

4.  Status post right acromioclavicular separation results in 
limitation of motion to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back condition have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5295 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical spondylosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5290-5295 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for rotator cuff tendonitis, left shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5201-5024 (1998).

4.  The criteria for an evaluation in excess of 20 percent 
for status post right acromioclavicular separation have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5201-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating (as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Low Back
A low back condition is evaluated as 20 percent disabling 
under diagnostic code 5295, pertaining to lumbosacral strain.  
Lumbosacral strain warrants a 20 percent evaluation if it is 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, and a 40 percent evaluation, if it is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

In addition, limitation of motion of the lumbar spine 
warrants a 20 percent evaluation if it is moderate and a 40 
percent evaluation if it is severe. The Board observes that 
the VA's regulations, under 38 C.F.R. §§ 4.40 and 4.45, 
recognize that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Further, 
38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation. 

Reports of examinations and treatment records associated with 
the claims file, including reports from  January 1996 and 
November 1997, document muscle spasms and complaints of 
radiating pain.  The evidence of record, however, does not 
suggest the presence of severe lumbosacral strain.  
Examination has not revealed the presence of listing of the 
spine to the opposite side, Goldthwait's sign, or abnormal 
mobility.  Examination in July 1995 revealed no gross 
deformity of the back, and a November 1997 VA examination, 
moreover, revealed no postural abnormality.  In the absence 
of indicia of severe lumbosacral strain, a higher evaluation 
is not warranted under diagnostic code 5295.  

The RO has considered the veteran's limitation of motion and 
complaints of pain.  During a hearing in September 1997, the 
veteran testified that his pain had interfered with his 
employment at the post office and that he had been required 
to accept a more sedentary job in a rural office, with a 
consequential loss of pay.  However, even considering the 
veteran's complaints of pain and the holding in Deluca, it 
does not appear that the veteran experiences more than 
moderate limitation of motion.  

An examination in March 1995 revealed forward flexion of 80 
degrees out of a possible 95 degrees.  Examination also 
revealed backward extension of 20 degrees out of a possible 
35 degrees, left and right lateral flexion of 20 degrees out 
of a possible 40 degrees, and left and right rotation of 20 
degrees out of a possible 35 degrees, with objective evidence 
of pain. 

A treatment record from May 1995 records flexion of 50 
degrees, extension of 10 degrees, rotation of 15 degrees, and 
lateral flexion of 10 degrees.  

A July 1995 examination revealed forward flexion of 80 
degrees out of a possible 95 degrees, backward extension of 
10 degrees out of a possible 35 degrees, left and right 
lateral extension of 20 degrees out of a possible 40 degrees, 
and left and right rotation of 20 degrees out of a possible 
35 degrees.  

During a January 1996 examination, an examiner reported 77 
degrees of forward flexion, 16 degrees of backward extension, 
18 degrees of side bending to the right, 23 degrees of side 
bending to the left, and 30 degrees of left and right 
rotation.  

A November 1997 examination of the lumbosacral spine revealed 
forward flexion of 80 degrees active range of motion out of a 
possible 95 degrees.  Extension of 10 degrees out of a 
possible 35 degrees, lateral flexion of the right and left of 
10 degrees out of a possible 40 degrees, and rotation to the 
left and right of 25 degrees out of a possible 35 degrees.  
Passive range of motion was slightly greater.  Post exercise 
range of motion was comparable to pre-exercise range of 
motion, although forward flexion was 78 degrees after 
exercise.  

The overall picture offered by the veteran's various recent 
examinations does not suggest limitation that, even 
considering the veteran's complaints of pain, can be said to 
be severe.  The veteran does not wear a back brace and 
according to statements made during the most recent 
examination only uses a cane on occasion.  The Board 
observes, that although the veteran apparently was unable to 
resist force during range of motion studies of the 
lumbosacral strain, this finding alone does not warrant 
characterizing the veteran's limitation as severe.  The Board 
also observes that a November 1997 entry makes reference to 
forward flexion of 10 degrees and extension of five degrees 
and backward extension of five degrees.  These findings are 
somewhat anomalous in light of other evidence of record.  The 
Board finds that the contemporaneous November 4, 1997 
findings which are more thorough concerning the limitation of 
motion of the lumbosacral area, provide more accurate 
evidence of the veteran's level of disability.  In light of 
the overall body of evidence suggesting that the veteran's 
disability results in no more than moderate limitation of 
motion, a higher evaluation is not warranted. 

II.  Cervical Spine

Cervical spondylosis is evaluated as 20 percent disabling 
under diagnostic codes 5290 and 5295, pertaining to 
limitation of motion of the cervical spine and to lumbosacral 
strain, respectively.  As discussed above, a lumbosacral 
strain warrants a 20 percent evaluation if characterized by 
spasm on extreme forward bending, with loss of lateral spine 
motion, and a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Limitation of motion of the 
cervical spine warrants a 20 percent evaluation if moderate 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

Although a November 1997 examination revealed the presence of 
muscle spasms in the cervical spine area, examination has not 
revealed any deformity of the cervical spine that would 
warrant characterizing the veteran's disability as analogous 
to a severe strain of the cervical area.  

The veteran has complained of pain in the cervical area.  
Examination, however, has not revealed more than moderate 
limitation of motion, even considering DeLuca and the 
veteran's complaints of pain. 

A May 1995 entry documents forward flexion of 20 degrees, 
extension of 15 degrees, rotation of 25 degrees, and left 
flexion of 5 degrees and right flexion of 10 degrees, with 
pain in all areas of motion.  

A July 1997 examination revealed forward flexion of 30 
degrees out of a possible 30 degrees, backward extension of 
20 degrees out of a possible 30 degrees, left and right 
lateral flexion of 30 degrees out of a possible 40 degrees, 
left rotation of 40 degrees out of 75 degrees, and right 
rotation of 50 degrees out of 55 degrees.  The examiner 
characterized facial grimacing and hesitation as objective 
evidence of pain.  

A November 1997 examination of the cervical spine revealed 
flexion of 40 degrees, extension of 36 degrees, right 
rotation of 30 degrees, left rotation of 40 degrees, left 
side flexion of 46 degrees, and left side flexion of 38 
degrees.  

Another November 1997 examination revealed 18 degrees forward 
flexion out of a possible 30 degrees, 30 degrees extension 
out of a possible 30 degrees, 25 degrees left lateral flexion 
and 20 degrees right lateral flexion out of a possible 40 
degrees, and 45 degrees left rotation and 35 degrees right 
rotation out of a possible 55 degrees.  The examiner noted 
the presence of pain on motion.  

These findings do not suggest the presence of impairment so 
significant that it warrants being characterized as amounting 
to severe limitation of motion.  Post-exercise findings in 
November 1997, for instance, were similar to pre-exercise 
findings, and the reported range of motion is sufficiently 
unrestricted that even considering the veteran's complaints 
of pain, the disability picture does not approach that of a 
severe limitation of motion.  Because the veteran's cervical 
spondylosis results in no more than moderate limitation of 
motion, a higher evaluation is not warranted.  

III.  Left Shoulder

Rotator cuff tendonitis, left shoulder, is evaluated as 10 
percent disabling under diagnostic codes 5201 and 5024.  
Status post right acromioclavicular separation is evaluated 
10 percent disabling under diagnostic codes 5201 and 5203, 
although a temporary 100 percent evaluation was in effect 
from March to May 1997 in connection with surgery the veteran 
underwent for that disability.   

Tenosynovitis is rated on limitation of motion of the 
affected part, as arthritis.  38 C.F.R. § 4.71, Diagnostic 
Code 5024.  Impairment of the clavicle or scapula warrants a 
10 percent evaluation if there is malunion or nonunion 
without loose movement.  A 20 percent evaluation is warranted 
if there is dislocation or nonunion with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Limitation of motion of the arm warrants a 20 percent 
evaluation if motion is limited to the shoulder level and a 
30 percent evaluation if it is limited to midway between the 
side and the shoulder level.  38 C.F.R. § 4.71, Diagnostic 
Code 5201.

A November 24, 1997 examination suggests that the veteran's 
shoulders may both be sufficiently impaired to be 
characterized as limited to shoulder level.  In this respect, 
a November 1997 examination reflects the presence of forward 
flexion limited to 100 degrees on both sides, out of a 
possible 180 degrees.  That examination also revealed 
abduction limited to 120 degrees on the right and 90 degrees 
on the left, out of a possible 180 degrees, external rotation 
limited to 60 degrees out of a possible 90 degrees, and 
internal rotation limited to 40 degrees out of a possible 90 
degrees.  That examination also revealed pain with motion 
although the range was unchanged with fatigue.  

A contemporaneous examination of November 4, 1997 revealed 
greater range of active motion, including 150 degrees of 
elevation on the right and 138 degrees of elevation on the 
left, out of a possible 180 degrees, 125 degrees of abduction 
on the right and 134 degrees of abduction on the left, also 
out of a possible 180 degrees.  However, these findings are 
not so strikingly dissimilar that they suggest a 
significantly different disability picture than those 
findings reported during the above mentioned examination, 
also in November 1997.  

Taking into account the veteran's complaints of pain, and 
resolving all reasonable doubt in the veteran's behalf, the 
Board finds that the veteran's disabilities result in 
limitation of motion analogous to limitation to shoulder 
level.  A 20 percent evaluation, therefore, is warranted for 
the veteran's disabilities.  Inasmuch as the examinations of 
record do not suggest limitation greater than that reported 
during the November 24, 1997 examination, however, neither 
the veteran's right shoulder nor left shoulder disability 
warrant an evaluation in excess of 20 percent.   

ORDER

A claim for an increased evaluation for a low back condition, 
currently evaluated as 20 percent disabling, is denied.

A claim for an increased evaluation for cervical spondylosis, 
currently evaluated as 20 percent disabling, is denied.

A 20 percent evaluation for rotator cuff tendonitis, left 
shoulder, is granted, subject to the provisions governing the 
award of monetary benefits.  

A 20 percent evaluation for rotator cuff tendonitis, left 
shoulder, is granted, subject to the provisions governing the 
award of monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


